Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 27-29, 30, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
	There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claims 27-29: step a2.
 	Re claim 34: the material of the donor substrate.

While we recognize that the doctrine of claim differentiation is not a hard and fast rule of construction, it does create a presumption that each claim in a patent has a different scope. "There is presumed to be a difference in meaning and scope when different words or phrases are used in separate claims. To the extent that the absence of such difference in meaning and scope would make a claim superfluous, the doctrine of claim differentiation states the presumption that the difference between claims is significant." Tandon Corp. v. United States Int'l Trade Comm'n, 831 F.2d 1017, 1023, 4 USPQ2d 1283, 1288 (Fed.Cir.1987) Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 48 U.S.P.Q.2d 1001 (Fed. Cir.1998)
It is improper for courts to read into an independent claim a limitation explicitly set forth in another claim. [Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 699 (Fed. Cir. 1983)] 
This claim 34 analysis is analogous and consistent with the doctrine of claim differentiation because the different but related claims 15 and 34 language “a first material” and “the material,” respectively, creates a presumption that there is a significant difference in the scope of the claim language but the difference is unclear.
The scope of the following claim language is unclear: 
Re claim 30: an assembly obtained at the end of step b). 
In particular, it is unclear if the scope of the claim 30 language encompasses an assembly comprising the recited claim structure obtained up to the end of step b), or if it encompasses additional obtained structure.
	Also, if the scope of the claim 30 language encompasses additional obtained structure, claim(s) 30 is/are rejected as being incomplete for omitting cooperative relationships of elements. The omitted cooperative relationships are those between the additional obtained structure, and at least the other limitation(s) of claim(s) 30. See MPEP § 2172.01. 
	Claim(s) 27-29 is/are rejected as being incomplete for omitting cooperative relationships of elements. The omitted cooperative relationships are those between the 
The scope of the following claim language is unclear: 
Re claim 28: step a2) is executed such that the amorphous zone has a volume density, denoted ρ1, satisfying ρ2 ≥ ρ1/10.
In particular, it is unclear how step a2 is executed such that the amorphous zone has a volume density, denoted ρ1, satisfying ρ2 ≥ ρ1/10.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The undescribed subject matter is the following: 
Re claims 27-29: step a2.
	In particular, in view of the related 35 U.S.C. 112, second paragraph rejection of claim(s) 27-29, one skilled in the art would be unable to make or use the claimed 
The undescribed subject matter is also the following: 
Re claim 28: step a2) is executed such that the amorphous zone has a volume density, denoted ρ1, satisfying ρ2 ≥ ρ1/10.
In particular, there is no direction provided by the inventor showing how to make or use the claimed invention, including working examples, and, in view of the related 35 U.S.C. 112, second paragraph rejection(s) of claim(s) 28, and based on the content of the disclosure, one skilled in the art would be unable to make and use the entire scope of the claimed invention, at least without undue experimentation. See MPEP § 2164.
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-22, 25 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rothberg (20170283254) and Cayrefourcq (20060099779), with reference to evidence document Giles (20070161219).
In paragraphs 46, 47, 49, 50, 60-63, 65, 67, 69-71, 73, 79, 80, 84-86, 88, 92-94, 107, 108, 112, 114, 125, 176, 177, 186, 188, 191, 196, and 205-22, and claims 1, 13, 21, and 25, Rothberg discloses the following:
Re claim 15: A process for transferring a useful layer to a carrier substrate including a first surface, the process comprising successive steps of: a) providing a 
Re claim 16: The process re claim 15, wherein the at least one cavity 130 is produced in the first surface “the surface of the CMOS wafer”/128 of the carrier substrate, and wherein the bonding of step b) is carried out between the first surface of the donor substrate and the first surface of the carrier substrate. 
Re claim 17: The process re claim 15, wherein the carrier substrate includes pillars 128 (at least consistent with any way applicant discloses the claimed scope of the language “pillars”) extending to the first surface “the surface of the CMOS wafer” of the carrier substrate and partially bounding “partially define” the cavity and wherein the bonding of step b) is carried out between the first surface of the donor substrate and the pillars of the carrier substrate. 
Re claim 18: The process re claim 15, wherein the donor substrate provided in step a) includes pillars 404 extending to the first surface of the donor substrate and 
Re claim 19: The process re claim 15, wherein the carrier substrate includes pillars extending to the first surface of the carrier substrate and partially bounding a first cavity, wherein the donor substrate provided in step a) includes pillars extending to the first surface of the donor substrate and partially bounding a second cavity (illustrated in figure 4A, not labeled, (at least consistent with any way applicant discloses the claimed scope of the language “pillars ... partially bounding a second cavity”), and wherein the bonding of step b) is carried out between the pillars of the donor substrate and the pillars of the carrier substrate so as to join the first and second cavities and form said at least one cavity. 
Re claim 20: The process re claim 15, further comprising a step d) consisting of crystallizing the amorphous zone, with step d) being executed after step c). 
Re claim 21: The process re claim 20, wherein step d) is executed by solid-phase epitaxial regrowth. 
Re claim 22: The process re claim 15, wherein step a) includes the steps of: a0) providing the donor substrate including the first surface, a1) forming the weakened zone in the donor substrate, and a2) forming the amorphous zone in the useful layer. 
Re claim 25: The process re claim 22, wherein step a2); consists of implanting species in the useful layer, through the first surface of the donor substrate. 
Re claim 30: The process re claim 15, wherein step c) is executed; by applying a thermal anneal to an assembly obtained at the end of step b). 
	Re claim 31: A process for transferring a useful layer to a carrier substrate including a first surface, the process comprising successive steps of: a) providing a 
	Re claim 32: The process re claim 31, wherein the semiconductor is selected from among Si “silicon,” Ge, GaAs, InP, and GaN, and wherein the piezoelectric material is selected from among LiNbO3 and LiTaO3. 
	Re claim 33: The process re claim 31, wherein the material 132/402 of the donor substrate is a single crystal “single crystal” material. 
	Re claim 34: The process re claim 15, wherein the material 132 of the donor substrate is a single crystal material. 
However, Rothberg does not appear to explicitly disclose the following: 
Re claim 15: a weakened zone comprising implanted species; c) splitting the donor substrate along the weakened zone. 
Re claim 20: a step d) consisting of crystallizing the amorphous zone, with step d) being executed after step c). 
Re claim 21: step d) is executed by solid-phase epitaxial regrowth. 
1) forming the weakened zone in the donor substrate. 
Re claim 25: step a2) consists of implanting species in the useful layer, through the first surface of the donor substrate. 
Re claim 30: step c) is executed by applying a thermal anneal to the assembly obtained at the end of step b).
Nonetheless, in paragraphs 38-88, Cayrefourcq discloses the following:
 Re claim 15: a weakened zone 180 comprising implanted “implanted” species “species”; c) splitting “fracture” the donor substrate “donor substrate” along the weakened zone. 
Re claim 20: a step d) consisting of crystallizing “recrystallize(d)”/“recrystallization” the amorphous “amorphous”/“amorphized” zone “region,” with step d) being executed after step c): 
Finishing in the form of annealing could entirely recrystallize the amorphized region(s)-particularly if done at a high temperature (more than 1000° C) (Cayrefourcq ¶ 88).
Re claim 21: step d) is executed by inherent solid-phase epitaxial regrowth (at least consistent with any way applicant discloses the claimed scope of the language including in paragraph 67). 
Re claim 22: a1) forming the weakened zone in the donor substrate. 
Re claim 25: step a2) consists of implanting species “species” in the useful layer, through the first surface of the donor substrate. 
Re claim 30: step c) is executed by applying a thermal anneal “heat treatment” to an assembly obtained. 
The following is further clarified: 

In particular, as evidenced by Giles in paragraph 94, solid-phase epitaxial regrowth is an inherent property of the claimed step d).
Moreover, it would have been obvious to substitute or combine the applied disclosures of Rothberg and Cayrefourcq as follows:
Re claim 15: a weakened zone comprising implanted species; c) splitting the donor substrate of Rothberg along the weakened zone. 
Re claim 20: a step d) consisting of crystallizing the amorphous zone of Rothberg, with step d) being executed after step c). 
Re claim 21: step d) is executed by solid-phase epitaxial regrowth. 
Re claim 22: a1) forming the weakened zone in the donor substrate. 
Re claim 25: step a2) consists of implanting species in the useful layer of Rothberg, through the first surface of the donor substrate. 
Re claim 30: step c) is executed by applying a thermal anneal to the assembly obtained at the end of step b) of Rothberg.
In particular, it would have been obvious to substitute or combine the applied disclosures of Rothberg and Cayrefourcq including because, as disclosed by Cayrefourcq as cited, it would facilitate provision of the “other suitable techniques” or the “single crystal silicon” useful layer disclosed by Rothberg as cited, including the following disclosure of Rothberg:
As shown in FIG. 4C, the base layer 132 and insulating layer 134 may be removed subsequent to bonding of the transfer wafer with the CMOS wafer. Such removal may be performed using grinding, etching, and/or buried oxide removal, or other suitable techniques (Rothberg ¶ 94). In some embodiments, the layer 402 may be 
	The following citations are relevant:
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Rothberg and Cayrefourcq including because it would facilitate practice of the process including the useful layer of Rothberg, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Rothberg and Cayrefourcq including because, as disclosed by Cayrefourcq as follows, they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills: 
In order to transfer only a thin layer from the donor substrate to the receiver substrate, it is possible to bond the donor substrate to the receiver substrate, and to eliminate part of the donor substrate opposite the layer to be transferred (for example by grinding and/or chemical etching of the exposed face of the donor substrate). In this case, the donor substrate is entirely consumed by the transfer. It is also possible to create a weakened zone within the thickness of the donor substrate, and to bond the donor substrate to the receiver substrate and make the transfer by fracture of the donor substrate at the weakened zone, before bonding the donor substrate with the receiver substrate (Cayrefourcq ¶ 4).
The following citations are relevant:
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
.
Claims 23, 24, and 26, and alternatively, claim 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rothberg and Cayrefourcq as applied to claim 22, and further in combination with Giles (20070161219).
	As previously cited, Rothberg discloses the following:
Re claim 23: The process re claim 22, wherein step a1); consists of implanting ionized species in the donor substrate, through the first surface of the donor substrate. 
Re claim 24: The process re claim 23, wherein the ionized species includes at least one species selected from among H+, He+, and B+. 
Re claim 26: The process re claim 25, wherein the species includes silicon ions or germanium ions. 
However, the combination of Rothberg does not appear to explicitly disclose the following: 
Re claim 23: step a1); consists of implanting ionized species in the donor substrate, through the first surface of the donor substrate. 
Re claim 24: the ionized species includes at least one species selected from among H+, He+, and B+. 
Re claim 26: the species includes silicon ions or germanium ions. 
Nonetheless, as previously cited, Cayrefourcq discloses the following:
1) consists of implanting ionized species in the donor substrate, through the first surface 140 of the donor substrate. 
Re claim 24: the ionized species includes at least one species “H” selected from among H+, He+, and B+. 
Re claim 26: the species includes silicon “silicon”/“Si” ions or germanium ions. 
Moreover, it would have been obvious to combine the disclosures of Rothberg and Cayrefourcq for the same reasons previously applied to claim 22.
However, the previously applied prior art does not appear to explicitly disclose the following: 
Re claim 23: ionized species. 
Re claim 24: the ionized species includes at least one species selected from among H+, He+, and B+. 
Re claim 26: silicon ions or germanium ions. 
Nonetheless, in paragraphs 47-49, 77, and 94 Giles discloses the following:
Re claim 23: ionized species “ions.” 
Re claim 24: the ionized species includes at least one species selected from among H+ “H2+,” He+, and B+. 
Re claim 26: silicon ions “silicon ions” or germanium ions. 
In addition to the previously applied disclosure of the previously applied prior art, as cited, Giles also discloses the following:
Re claim 21: solid-phase epitaxial regrowth “Solid Phase Epitaxial Regrowth.” 
Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Giles as follows:
Re claim 21: solid-phase epitaxial regrowth. 
1) of the previously applied prior art consists of implanting ionized species in the donor substrate of the previously applied prior art, through the first surface of the donor substrate. 
Re claim 24: the ionized species includes at least one species selected from among H+, He+, and B+. 
Re claim 26: the species of the previously applied prior art includes silicon ions or germanium ions. 
In particular, it would have been obvious to combine the disclosures of the previously applied prior art an Giles including because it would facilitate provision of the species and practice of step d) of the previously applied prior art.
Claim 35, and alternatively, claims 15-26 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rothberg and Cayrefourcq, with reference to evidence document Giles, or the combination of Rothberg Cayrefourcq and Giles, as previously applied to claims 15-26 and 30-34, and further in combination with Mazure (20090014720).
In addition to the disclosure of the previously applied prior art, Mazure also discloses the following:
Re claim 15: providing a substrate 10 comprising a first material “silicon” including: a first surface “the surface of the second substrate 2,” the useful layer 1, 2 comprising a portion (any portion) of the first material bounded by the first surface, and an amorphous “amorphous” zone 5’ disposed, in the useful layer. 
Re claim 20: a step consisting of crystallizing “recrystallizing” the amorphous zone, with the step being executed. 

	Re claim 31: providing a substrate including: a first surface, the useful layer, which is bounded by the first surface, and an amorphous zone disposed, in the useful layer, wherein the substrate is made from a material selected from a semiconductor “silicon”. 
	Re claim 35: forming the amorphous zone surrounded by the first material (figure 4B). 
	Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Mazure as follows:
Re claim 15: providing the donor substrate of the previously applied prior art comprising the first material of the previously applied prior art including: the first surface of the previously applied prior art, the useful layer of the previously applied prior art comprising a portion of the first material of the donor substrate bounded by the first surface of the donor substrate, and the amorphous zone of Mazure disposed, in the useful layer. 
Re claim 20: a step d) of Mazure consisting of crystallizing the amorphous zone, with step d) being executed after step c) of the previously applied prior art. 
Re claim 21: step d) is executed by solid-phase epitaxial regrowth. 
	Re claim 31: providing the donor substrate including: the first surface, the useful layer, which is bounded by the first surface of the donor substrate, and an amorphous zone disposed, in the useful layer, the donor substrate is made from a material selected from a semiconductor. 

	Re claim 35: forming the amorphous zone surrounded by the first material. 
In particular, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Mazure including because, as disclosed by Mazure as cited, it would provide “traps for contaminating species.”
In addition, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Mazure including because it would facilitate practice of the process including a useful layer of the previously applied prior art.
Also, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Mazure including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It would have been further obvious to substitute or combine the disclosures of the previously applied prior art and Mazure including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.	
The following is further clarified: 
Re claim 20: step d) being executed after step c) of the previously applied prior art. 
In particular, it would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed process in view of the applied prior art, the sequence(s) is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical and it has been held that selection of any order of performing process steps is otherwise prima facie obvious. See MPEP § 2144.04(IV)(C).
Also, the genus of steps c) and d) being executed would inherently anticipate the species of step d) being executed after step c) because the genus contains only three species, namely, the species of step d) being executed before, during, or after step c), and one skilled in the art would at once envisage each species of the genus. See MPEP §§ 2131.02 and 2144.08. See also, AbbVie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust (Fed. Cir. 2014).
[T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try.” … When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. … [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Also, it would have been obvious to try step d) being executed after step c) because a person of ordinary skill would be motivated to solve the problem of steps c) and d) being executed of the applied prior art and there are a finite number (three) of readily identified, predictable solutions, namely, step d) being executed before, during, or after step c). See MPEP § 2144.05. See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007); In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009), and In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955).
Response to Arguments
Applicant’s remarks filed on February 05, 2021 have been fully considered, addressed or rendered moot above, addressed previously of record, or addressed below.
The following heading(s)/subheading(s) parallel the heading(s)/subheading(s) in applicant’s remarks.

II. 35 U.S.C. §112(a) Rejection 
	Applicant’s response, including the remarks, fails to specifically address the rejection of claims 27-29 for insufficient antecedent basis for the claim language “step a2.” Therefore, to any extent that applicant’s remarks are predicated on this failure to address the rejection, applicant’s remarks are respectfully deemed unpersuasive.

III. 35 U.S.C. §112(b) Rejection 
	Applicant’s response, including the remarks, fail to specifically address the rejection of claims 27-29 for ambiguous or otherwise insufficient antecedent basis for the claim language “step a2” and the concomitant rejection of claims 27-29 as being incomplete for omitting cooperative relationships of elements. Therefore, to any extent that applicant’s remarks are predicated on this failure to address the rejections, applicant’s remarks are respectfully deemed unpersuasive.
	Applicant states:
The Office Action states, on page 6, that there is no direction including working examples. Applicant respectfully points the examiner to [0050] which provides a specific working example of a specific species, dose range and impurity concentration range. 

Re claim 28: step a2) is executed such that the amorphous zone has a volume density, denoted ρ1, satisfying ρ2 ≥ ρ1/10.
	Applicant states:
These parameters allow one to conduct an ion implantation operation to produce an amorphous zone and thus Applicant has clearly met their burden of disclosing sufficient information for one skilled in the art to form an amorphous zone in a useful layer. 
	This statement is respectfully deemed unpersuasive because it is not maintained in the Office action that applicant has not clearly met their burden of disclosing sufficient information for one skilled in the art to form an amorphous zone in a useful layer, and the statement does not otherwise overcome the rejection of claim 28.

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
March 8, 2021